DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the drying" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 08-120088 (herein Takagi).
In setting forth the instant rejection, a machine translation has been relied upon.  The JP document was supplied with the IDS filed 12/14/19.  The machine translation is supplied with the instant action.
As to claim 11, Takagi discloses a a graft copolymer (paragraphs 3-4) prepared from an MBS resin.  MBS is methyl methacrylate butadiene styrene, which is methyl methacrylate and styrene grafted on polybutadiene.  See paragraph 18, 21, 22, 37 and examples (e.g. production example 37).  Polybutadiene reads on conjugated diene polymer.  Styrene reds on aromatic vinyl monomer.  Methyl methacrylate reads on alkyl(meth)acrylate monomer.  The copolymer is a latex and the grafting is performed by emulsion polymerization.  See paragraph 37-38.  The graft copolymer latex is coagulated.  See paragraph 37-38.  Afterwards, an antistatic agent unit) of general formula (1), shown below (which is reacted with a styrene resin, is added (paragraph 8 and examples), which is a poly oxyalkylene diglycolic acid (paragraph 11-12 and examples).  

    PNG
    media_image1.png
    99
    604
    media_image1.png
    Greyscale

Note that the MBS can have oxazoline groups (paragraph 18), which reacts with the poly oxyalkylene diglycolic acid (thus forming units).
As to claim 12, the MBS graft copolymer is substantially the same.  The poly oxyalkylene diglycolic acid is the same and in the examples, the method of preparing the copolymers is substantially the same.  Therefore, it is reasonable to take the position that the disintergration rate would be the same since it would naturally flow from the same/substantially the same copolymer.



Claim(s) 1-2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 08-120088 (herein Takagi) as evidenced by US 2014/0094556 (herein Ahn).
In setting forth the instant rejection, a machine translation has been relied upon.  The JP document was supplied with the IDS filed 12/14/19.  The machine translation is supplied with the instant action.
As to claim 1, Takagi discloses a method (paragraphs 3-4) for preparing and a grafted copolymer comprising an MBS resin.  MBS is methyl methacrylate butadiene styrene, which is methyl methacrylate and styrene grafted on polybutadiene.  See paragraph 18, 21, 22, 37 and examples (e.g. production example 37).  Polybutadiene reads on conjugated diene polymer.  Styrene reds on aromatic vinyl monomer.  Methyl methacrylate reads on alkyl(meth)acrylate monomer.  The copolymer is a latex and the grafting is performed by emulsion polymerization.  See paragraph 37-38.  The graft copolymer latex is coagulated.  See paragraph 37-38.  The graft copolymer is processed under additional steps (e.g. neutralization, washing, filtration, which broadly reads on the claimed aging step).  See paragraph 37-38.  The copolymer is dried (dehydrated) to yield a powder.  See paragraph 37-38.  Afterwards, an antistatic agent 

    PNG
    media_image1.png
    99
    604
    media_image1.png
    Greyscale

Note that the MBS can have oxazoline groups (paragraph 18), which reacts with the poly oxyalkylene diglycolic acid (thus forming units).
Takagi does not explicitly state that the powder is wet (“wet powder”).  However, the latex is washed with water before drying.  Furhter, drying is to a degree and the powder is still taught as having dust adhesion (suggesting some degree of water causing adhesion).  Lastly, it is known that MBS after drying typically has a moisture content of about 30% after dehydrating (see paragraph 4 of Ahn for evidence).  Moreover, the present claims and the examples show that drying/dehydrating leads to a wet powder.  Thus, it is reasonable to take the position that the powder of Takagi would naturally be wet for the reasons given above.  In the alternative, the powder of Takagi would obviously be wet depending on the degree of drying once the Takagi method is performed.  
17.	As to claim 2, the poly oxyalkylene diglycolic acid is poly(oxyethylene)diglycolic acid.  See paragraph 12, 14, and examples.
As to claim 9, the addition of the polyoxyalkylene diglycolic acid is performed at elevated temperatures in an extruder (examples), therefore would dry the copolymer.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-120088 (herein Takagi) in view of US 2014/0094556 (herein Ahn).
In setting forth the instant rejection, a machine translation has been relied upon.  The JP document was supplied with the IDS filed 12/14/19.  The machine translation is supplied with the instant action.
As to claim 1 and 5, Takagi discloses a method (paragraphs 3-4) for preparing and a grafted copolymer comprising an MBS resin.  MBS is methyl methacrylate butadiene styrene, which is methyl methacrylate and styrene grafted on polybutadiene.  See paragraph 18, 21, 22, 37 and examples (e.g. production example 37).  Polybutadiene reads on conjugated diene polymer.  Styrene reds on aromatic vinyl monomer.  Methyl methacrylate reads on alkyl(meth)acrylate monomer.  The copolymer is a latex and the grafting is performed by emulsion polymerization.  See paragraph 37-38.  The graft copolymer latex is coagulated.  See paragraph 37-38.  The graft copolymer is processed under additional steps (e.g. neutralization, washing, filtration, which broadly reads on the claimed aging step).  See paragraph 37-38.  The copolymer 

    PNG
    media_image1.png
    99
    604
    media_image1.png
    Greyscale

Note that the MBS can have oxazoline groups (paragraph 18), which reacts with the poly oxyalkylene diglycolic acid (thus forming units).
Takagi does not explicitly state that the powder is wet (“wet powder”).  However, it is known that MBS after drying typically has a moisture content of about 30% after dehydrating (see paragraph 4 of Ahn).  Therefore, it weould have been obvious to dry the MBS to typical moisture content of about 30% as taught by Ahn because one would want to dry the MBS to under typical conditions.
17.	As to claim 2, the poly oxyalkylene diglycolic acid is poly(oxyethylene)diglycolic acid.  See paragraph 12, 14, and examples.
As to claim 3, paragraph 16 teaches amounts of 1 to 30 wt% (about same as parts in low amounts) poly(oxyethylene)diglycolic acid.   It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  
As to claim 6, Takagi is silent on the temperature of the aging.  
Ahn teaches that aging is performed at 97 oC.  See paragraph 66.  
It would have been obvious at the time the invention was filed to have modified the method of Takagi with aging at 97 oC because one would want to perform routine steps as is known in the art.  See paragraph 66 of Ahn.
As to claim 7, Takagi is silent on the time.
Ahn teaches aging.  See paragraph 66 and 44.  While not explicitly stating the time, the conditions of steps in the examples are between 30 and 60 minutes.  Further , following common sense, one would want to perform the aging for a time appropriate to age, while also not too long as to add addition cost.  
Therefore, it would have been obvious at the time the invention was filed to have modified the method of Takagi with the appropriate aging time in order to balance both appropriate aging and cost/time and thereby arrive at the claimed invention.
As to claim 8, acrylonitrile (reading on vinylcyano, paragraphs 17-19 and examples) is taught as a suitable monomer.  
As to claim 9, the addition of the polyoxyalkylene diglycolic acid is performed at elevated temperatures in an extruder (examples), therefore would dry the copolymer.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-120088 (herein Takagi) in view of US 2014/0094556 (herein Ahn) and US 2016,0222152 (herein Han).
The discussion with respect to Takagi set-forth above is incorporated herein by reference.  
As to claim 10, Takagi is silent on the drying temperature.  
Han discloses similar copolymers and teaches that the drying is performed at 80 oC.  See paragraph 57.  
It would have been obvious to have modified the method of Takagi with a drying temperature of 80 oC as taught by Han because one would want to perform the drying under routine conditions taught in the art.

Takagi does not explicitly state that the powder is wet (“wet powder”).  However, the latex is washed with water before drying.  Furhter, drying is to a degree and the powder is still taught as having dust adhesion (suggesting some degree of water causing adhesion).  Lastly, it is known that MBS after drying typically has a moisture content of about 30% after drying (see paragraph 4 of Ahn for evidence).  Moreover, the present claims and the examples show that drying/dehydrating leads to a wet powder.  Thus, it is reasonable to take the position that the powder of Takagi would naturally be wet for the reasons given above.  In the alternative, the powder of Takagi would obviously be wet depending on the degree of drying once the Takagi method is performed.  




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following art is made of pertinent:

US 5,122,300 teaches antiagglomeration agents of poly(oxyethylene)diglycosic acid.  There is no mention of styrene resins in general or the claimed graft copolymer.  The powders utilized in US’300 are generally amine compounds (not polymers) such as triethylene diamine.  

US 4,508,876 generally teaches graft copolymers but is silent on the claimed poly(oxyalkylene)diglycolic acid.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764